Citation Nr: 1758272	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The Veteran died in February 2011.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In October 2013, the Appellant testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding has been associated with the record.

In April 2015, the Board denied the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the Joint Motion for Remand (JMR), which vacated and remanded the Board's April 2015 denial of the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.  In November 2016, the Board remanded the appeal for development consistent with the Court's August 2016 JMR.



FINDINGS OF FACT

1.  The Veteran died in February 2011 and his death certificate indicates that the immediate cause of death was hanging due to suicide.

2.  At the time of the Veteran's death, he was service-connected for non-Hodgkin's lymphoma, bilateral tinnitus, and a bilateral hearing loss disability.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.SC. §§ 101, 1112, 1113, 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veteran's representative has challenged the adequacy of the April 2013 VA medical opinion.  Specifically, in an August 2016 brief, he asserted that the examiner did not consider the Appellant's lay statements regarding the onset and cause of the Veteran's depression.  Accordingly, in November 2016, the Board remanded the appeal to obtain an adequate medical opinion.  Upon review, the Board finds that the December 2016 VA medical opinion specifically considered the Appellant's lay statements and testimony.  Thus, there is adequate medical evidence of record to make a determination in this case.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue has been met.  38 C.F.R. § 3.159(c)(4) (2017).

Neither the Appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2017).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The Appellant contends that the Veteran committed suicide as a result of depression due to the Veteran's service-connected non-Hodgkin's lymphoma.  In other words, the Appellant claims that the Veteran's service-connected non-Hodgkin's lymphoma led to the Veteran's documented depression, which then led to his suicide.

The Veteran died in February 2011.  At the time of his death, the Veteran was service-connected for non-Hodgkin's lymphoma, bilateral tinnitus, and a bilateral hearing loss disability.  His death certificate indicates that the immediate cause of death was hanging.  The record does not show that the Veteran had a diagnosis of depression or any similar condition, or any documented suicidal ideation during service or within one year following his separation from the active duty.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2017).   

The Appellant has specifically claimed that the Veteran's depression was the result of his service-connected non-Hodgkin's lymphoma.  The Appellant has not claimed and there is no evidence of the Veteran's other service-connected conditions contributing to his death. 

A VA examiner provided an April 2013 opinion regarding the etiology of the Veteran's death, following a review of the Veteran's claims file.  The examiner concluded that "it is less likely than not that [the] Veteran's depression is approximately due to or the result of non-Hodgkin's lymphoma [and that] it is less likely than not that [the] Veteran's depression was aggravated beyond its natural progression by the non-Hodgkin's lymphoma."  In reaching this conclusion, the examiner explained that "the lymphoma was in remission and there [had] been no recurrence when the initial diagnosis of depression was made."  The examiner thoroughly examined the Veteran's medical record, including a September 2006 VA examination documenting that the Veteran's lymphoma was in remission.  The first mental health medical note of record was in March 2008 in which the Veteran explained that he was concerned about his future and having difficulty sleeping; however, he denied any depression.  In June 2008, the Veteran was diagnosed with adjustment disorder with anxious mood and prescribed medication for sleep.  The Veteran was first diagnosed with depressive disorder in December 2010.  Just one month prior to this diagnosis, a November 2010 hematology progress note states that the Veteran was doing well 5 years post follicular lymphoma.  As a result, the examiner concluded that the Veteran's depression was not linked to his diagnosis of lymphoma.

In December 2016, VA obtained another medical opinion pursuant to the August 2016 JMR.  The VA examiner acknowledged the Appellant's lay statements regarding the Veteran's difficulty sleeping and his anxiety regarding death after his non-Hodgkin's lymphoma was in remission.  The Veteran was diagnosed with adjustment disorder with anxiety.  The examiner found that these factors did not show the causation of the Veteran's suicide.  He conceded that the October 2013 testimony indicated that the Veteran believed he was dying and did not believe his cancer treatments were successful.  The examiner found that the Veteran's suicide was more likely than not caused by his separation from his wife after 40 years of marriage.  The examiner noted that this event was a substantial life altering stressor.

VA treatment records show that the Veteran's daughter called the VA Medical Center on February [REDACTED], 2011.  She informed them that her father committed suicide the day before.  She indicated that her father was very upset when his wife rejected his Valentine's Day gifts and told him that their marriage was over and he needed to leave her alone.  She indicated that her father rebounded later in the day, but the next day he committed suicide. 

The Appellant has not submitted a private medical opinion contradicting the conclusions of the VA examiner, although she has been afforded the opportunity to do so.  

The Board is sympathetic to the Appellant's claim and recognizes the assertions of the Appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the Appellant.  However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's death.  Consequently, the Board finds the opinion of the VA examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As a result, the preponderance of the evidence supports a finding that the Veteran's death was not the result a service-connected disability, was not secondary to a service-connected disability, and was not due to or aggravated by his active duty military service.

Thus, the Board finds that service connection for the Veteran's cause of death is not warranted on a presumptive or direct basis, and the claim must be denied.


ORDER

Entitlement to DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


